Citation Nr: 0945221	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the Veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.  

2.  Entitlement to service connection for a skin disability, 
to include chloracne.  

3.  Entitlement to service connection for an unspecified 
cancer, to include as due to herbicides.  

4.  Entitlement to service connection for a bilateral 
shoulder disability.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hand disability.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003, June 2005, June 2006, 
and May 2007 rating decisions from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The January 2003 rating decision denied service connection 
for a bilateral shoulder condition and found that the service 
connection claim for an acquired hands disability remains 
denied.  The June 2005 rating decision found that the Veteran 
was not entitled to service connection for diabetes mellitus 
and unspecified cancer, and that the service connection 
claims for a bilateral hands disability and bilateral hearing 
loss remains denied.  The June 2006 rating decision found 
that the Veteran was entitled to service connection for 
chloracne and confirmed the finding of incompetency.  The May 
2007 rating decision found that the Veteran had not submitted 
new and material evidence to reopen a previously denied claim 
of entitlement to service connection for peripheral 
neuropathy.

The Veteran testified at a Board video-conference hearing at 
the RO before the undersigned Veterans Law Judge in July 
2009.  A transcript of the hearing is of record.

The issues have been re-characterized to comport to the 
evidence of record.  

The RO addressed the new and material evidence issues in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence for any of the claims.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the service connection claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a 
bilateral shoulder disability and diabetes mellitus and 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for bilateral 
hearing loss, a bilateral hand disability, and peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not competent to manage his own funds 
without limitation.  

2.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has a skin disability, to 
include chloracne.  

3.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has an unspecified cancer, 
to include as due to herbicides.  


CONCLUSIONS OF LAW

1.  The Veteran is not competent for the purpose of receiving 
direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 
2002 and Supp. 2009); 38 C.F.R. § 3.353 (2009).

2.  A skin disability, to include chloracne, was not incurred 
in or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2009).

3.  An unspecified cancer, to include as due to herbicides, 
was not incurred in or aggravated by service.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with 
regard to the service connection for cancer claim by letter 
dated December 2004.  The RO provided the appellant pre-
adjudication notice with regard to the service connection for 
a skin disability claim by letter dated in February 2006.  
The notifications substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

While the notifications did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for cancer and a skin 
disability are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The notice and assistance provisions do not apply to 
competency determinations.  Consequently, the Board is not 
required to address the RO's efforts to comply with those 
provisions with respect to the competency issue currently on 
appeal.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006),

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the appellant in obtaining evidence, and afforded the Veteran 
psychiatric examinations and opinions as to his competency.  
A medical opinion was not provided regarding the etiology of 
the Veteran's claimed cancer and skin disabilities.  VA's 
duty to assist doctrine does not require that the appellant 
be afforded a medical opinion, however, because there is no 
competent evidence indicating that the Veteran currently has 
a skin disability or cancer.  See McLendon v. Nicholson, 20 
Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159 (c).  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claim file; 
and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Competency 

The Veteran seeks to establish that he is competent for the 
purpose of receiving direct payment of VA benefits.  At his 
July 2009 hearing he testified that he can handle his own 
funds.  

The issue of whether or not a Veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a) which provides that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  See 38 C.F.R. 
§ 3.353(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Some of the facts in this case are not in dispute.  A 100 
percent disability rating has been in effect since April 
1993, for the Veteran's service-connected post-traumatic 
stress disorder (PTSD) with schizophrenia.  The Veteran was 
first found to be incompetent in a November 1994 rating 
decision.  

A VA psychiatric examination was conducted to assess whether 
the Veteran was competent in June 2004.  It notes that the 
Veteran reported okay sleep, denied any suicidal thoughts, 
and reported auditory hallucinations.  He reported paranoid 
ideations.  The Veteran denied any drug use, but then 
acknowledged use three months ago.  The examiner noted that 
the Veteran was positive for cocaine in a May 2004 emergency 
room visit.  A mental status examination was conducted and it 
was noted that the Veteran is positive for paranoid 
ideations, very tangential in his thinking, and had limited 
judgment and insight.  The examiner assessed the Veteran with 
PTSD, schizophrenia, and cocaine abuse, and noted that the 
Veteran is not competent to handle his VA affairs.  He is 
non-compliant with medications and continues to engage in 
substance use.  

A November 2005 VA treatment report notes that the Veteran 
first denied drug use, but later admitted that he last used 
cocaine two weeks ago.  The Veteran irritably reported that 
there is nothing wrong with using drugs, and that they are 
just like using medications for pain.  He reported that he 
intends to continue using drugs.  

A VA psychiatric examination was conducted to assess whether 
the Veteran was competent in January 2006.  The examiner 
noted that the Veteran was seen in a VA examination in 
November 2000 by a board of three psychiatrists and was 
determined to have schizophrenia, PTSD, and polysubstance 
abuse.  A through interview with the Veteran regarding his 
vocational and social history, functional information, and 
financial situation was conducted.  Regarding his drug abuse 
history the Veteran stated that he had not been using cocaine 
for a couple of months, and that he stopped drinking in 
October 1999.  A mental status examination was conducted, and 
the examiner noted that the Veteran was generally 
cooperative, thought processes were rambling, and judgment 
was adequate.  The examiner assessed the Veteran with PTSD, 
cocaine dependence, and schizophrenia.  The examiner opined 
that although the Veteran reported no cocaine use, he was 
vague on when he had quit.  It is this examiner's opinion 
that the Veteran continues to be incompetent to manage his VA 
funds.  

The Board has reviewed the evidence of record and finds that 
there continues to be clear and convincing psychiatric 
evidence concerning the Veteran's capacity to manage his own 
affairs, including disbursement of funds without limitation, 
and that the presumption of competency is overcome.  The 
January 2006 and June 2004 VA examiner's reports and opinions 
clearly show, are convincing, and leave no doubt that the 
Veteran is incompetent to manage his own affairs.  Likewise, 
the November 2005 VA treatment report supports the VA 
examination reports of record.  

The Veteran genuinely believes that he is competent to handle 
disbursement of VA funds, and the Board notes his 
contentions.  However, the evidence of record, notably the 
June 2004 and January 2006 VA examination reports, leave no 
doubt that the Veteran is incompetent to manage his own 
affairs.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

III.  Service Connection for a Skin Disability and Cancer

The Veteran seeks service connection for a skin disability, 
to include chloracne, which he claims he has had since 
serving in Vietnam.  At his July 2009 hearing the Veteran's 
representative testified that the Veteran had been going to 
VA doctors for skin problems since the 1970s, and that the VA 
records corroborate that he has a current skin disability.  
The Veteran also seeks service connection for cancer, which 
he claims is due to Agent Orange Exposure.  At his July 2009 
hearing he testified that he has cancer sores from drinking 
bomb crater water and that he had gallbladder cancer in 1991.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The medical evidence of record does not show that the Veteran 
has been treated for, or diagnosed with, any skin disability 
during the pendency of his service connection claim.  The 
medical evidence of record does not show that the Veteran has 
been treated for, or diagnosed with, any type of cancer 
during the pendency of his service connection claim.  STRs do 
not indicate any in-service treatment for any type of cancer.  
July 1969 STRs do indicate treatment for a sore of the right 
foot.  The Veteran's personnel records indicate that he 
received the Vietnam Service Medal and Combat Action Ribbon; 
thus his exposure to herbicides is conceded.  38 C.F.R. §§ 
3.307, 3.309.  

There is no medical evidence of record indicating that the 
Veteran has been diagnosed with any type of skin disability 
or any type of cancer during the pendency of his service 
connection claims.  August 2004 VA treatment records do note 
that the Veteran reported having pain all over his body from 
a leukemia diagnosis he made himself from white cells in his 
urine.  A review of the Veteran's lengthy claim file does not 
indicate that he had gallbladder cancer as he testified, or 
any other type of cancer.  Likewise, assuming for the sake of 
argument only that the Veteran has ever had treatment for any 
type of skin disability following service, a review of the 
Veteran's lengthy claim file does not indicate that he has 
had any medical treatment for, or a diagnosis of, a skin 
disability during the pendency of his service connection 
claim as he testified.   

Regardless of the fact that the Veteran was exposed to 
herbicides, had a sore on his right foot during service or 
any other type of skin condition during service, or actually 
did have gallbladder cancer in 1991, service connection 
cannot be granted if there is no present disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believes that he has some type of 
skin disability and that he has cancer, and the Board notes 
his contentions.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
a skin disability or of cancer and his views are of no 
probative value.  And, even if his opinion is entitled to be 
accorded some probative value, it does not outweigh the 
medical evidence of record, which fails to show any treatment 
for, or diagnosis of, any type of skin disability or cancer 
during the pendency of the Veteran's service connection 
claims.  See Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a skin disability, to include chloracne, and unspecified 
cancer, to include as due to herbicides, is not warranted.  
Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 




ORDER

The Veteran is incompetent for the purpose of the receipt of 
direct payment of Department of Veterans Affairs disability 
compensation benefits, and the claim is denied.  

Entitlement to service connection for a skin disability, to 
include chloracne, is denied.  

Entitlement to service connection for an unspecified cancer, 
to include as due to herbicides is denied.  


REMAND

The Veteran seeks service connection for a bilateral shoulder 
disability and diabetes mellitus, and to reopen previously 
denied claims of entitlement to service connection for 
bilateral hearing loss, a bilateral hand disability, and 
peripheral neuropathy.  

A. Bilateral  Shoulder Disability

The Veteran currently has DJD of the bilateral shoulders.  A 
March 2005 VA treatment report notes that, following a x-ray 
of the bilateral shoulders, an impression of degenerative 
changes bilaterally with evidence of old trauma was given. 

April 1968 STRs note that the Veteran was treated for 
complaints of pain and numbness in both his arms.  Likewise, 
the Veteran testified that during service he worked with 
rockets, used other artillery, and trained with the bazooka, 
and had to carry heavy weapons for an extended period of 
time.  Given that the Veteran has received the Combat Action 
Ribbon and his military occupational specialty (MOS) was as 
some variety of assault man, the Board finds his statements 
that he carried heavy weapons to be credible.  

The current record contains competent medical evidence of 
current bilateral shoulder disability and credible and 
competent evidence of an event or injury in service, which 
could be related to the current bilateral shoulder 
disability.  However, there is insufficient medical evidence 
for the Board to decide the Veteran's claim on a direct basis 
and a VA medical examination should be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

B.  Diabetes Mellitus  

An April 2009 VA examination conducted for the Veteran's 
claimed peripheral neuropathy disability notes that the 
Veteran's peripheral neuropathy is at least as likely as not 
related to the underlying diabetes mellitus/glucose 
intolerance.  An undated VA medical opinion is of record, 
which sequentially comes after the April 2009 VA examination 
report in the claim file.  The examiner noted the Veteran's 
glucose levels in July 2005, August 2006, and March 2008, and 
that the Veteran does not meet the criteria for a diagnosis 
of diabetes mellitus, type II.  Although the RO noted the 
inconsistency in whether the Veteran has diabetes mellitus, 
and appears to have attempted to redress this with the 
undated VA medical opinion, it is not clear whether the 
undated VA medical opinion was rendered before or after April 
2009, and to give the disabled Veteran every opportunity to 
substantiate his claim pursuant to 38 C.F.R. § 3.309, a new 
VA examination should be conducted to determine whether the 
Veteran currently has diabetes mellitus.  

C.  New and Material Evidence Claims 

The Veteran's claims for entitlement to service connection 
for bilateral hearing loss and a bilateral hand disability 
were last denied in a November 1976 rating decision.  The 
appellant received timely notice of the determination, but 
did not appeal, and that decision is now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.  Likewise, the Veteran's claim for entitlement to 
service connection for peripheral neuropathy was last denied 
in a December 1998 rating decision.  The appellant received 
timely notice of the determination, but did not appeal, and 
that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

The Veteran has not received proper notice regarding his 
claims to reopen service connection for bilateral hearing 
loss and a bilateral hand disability based on new and 
material evidence pursuant to Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In a December 2004 VA letter the RO notified the 
Veteran that he was previously denied service connection for 
bilateral hearing loss and a bilateral hand disability in 
March 1984 and December 1987 rating decisions, however this 
is not accurate.  A review of the Veteran's claim file 
reveals that the December 1987 rating decision did not 
address any service connection claims and there is no March 
1984 rating decision of record.  Likewise, the December 2004 
VA letter did not address the basis of the last final denial 
in November 1976 for the claim of service connection for 
bilateral hearing loss and hand disabilities pursuant to 
Kent.  Given that the Veteran has a severe psychiatric 
disability, it is important that he be provided with accurate 
notice of how to substantiate his claims.  

Regarding the Veteran's claim to reopen service connection 
for a bilateral hand disability, the Board notes that the 
April 2009 VA examination report shows that the Veteran was 
given an impression of possible bilateral compressive median 
neuropathy (bilateral carpal tunnel syndrome), which is 
related to the underlying diabetes mellitus.  

Similarly, regarding the Veteran's claim to reopen service 
connection for peripheral neuropathy, the April 2009 VA 
examination report notes that the Veteran was given an 
impression of peripheral neuropathy, and that the examiner 
opined that it too was related to his underlying diabetes 
mellitus/glucose intolerance.  

Because the Veteran's service connection claim for diabetes 
mellitus is being remanded, and because adjudication of that 
claim may affect the Veteran's peripheral neuropathy and 
bilateral hand disability claims, the Board concludes that 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, 
the Veteran's claims to reopen service connection for 
peripheral neuropathy and a bilateral hand disability also 
must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
the Veteran's current bilateral shoulder 
disability.  The examiner should state 
whether it is at least as likely as not 
that the Veteran's current bilateral 
shoulder disability is related to his 
active service, to include carrying heavy 
weapons.  

2.  Schedule the Veteran for a VA medical 
examination to determine whether he 
currently has diabetes mellitus.  The 
examiner should state whether it is at 
least as likely as not that diabetes 
mellitus, if diagnosed, is related to 
service.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s), and the examiner 
conducting the diabetes mellitus 
examination must specifically address the 
April 2009 VA examination report 
indicating that the Veteran has diabetes 
mellitus.  

3.  Send the Veteran a VA letter regarding 
his claims to reopen service connection 
for bilateral hearing loss and a bilateral 
hand disability based on new and material 
evidence.  The letter should note why the 
service connection claims were previously 
denied in the November 1976 rating 
decision and describe the meaning of "new" 
and "material" evidence necessary to 
reopen the claims, and include the 
information necessary to substantiate the 
underlying claims on the merits pursuant 
to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated, including the 
peripheral neuropathy and bilateral hand 
claims.  If any of the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


